Guace, J.
(specially concurring). It is clear that the verdict rests upon substantial evidence. Defendant predicates error upon the reception of certain evidence over his objection, relative to his conduct in certain particulars prior to the time of the assault by him on his wife.
In the circumstances of this case we think this evidence, particularly that relative to charges of infidelity, was properly admissible as showing a motive for his attack upon his wife. I, .therefore, concur in an affirmance of the judgment.